         Entered on Docket January 16, 2020
                                                  Below is the Order of the Court.


                                                   _______________________________
                                                   Marc Barreca
1                                                  U.S. Bankruptcy Judge
2                                                  (Dated as of Entered on Docket date above)


3

4

5
      _______________________________________________________________
6

7

8

9

10

11

12

13                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF WASHINGTON
14
                                                            NO. 18-14536-MLB
15   In re:
                                                            AMENDED AGREED ORDER
16
     TIMOTHY DONALD EYMAN,                                  EXTENDING DEADLINE FOR
17                                                          FILING COMPLAINTS TO
                                    Debtor.                 DETERMINE DISCHARGEABILITY
18                                                          AND TO OBJECT TO DISCHARGE
19            THIS MATTER came before the Court upon the State of Washington’s Motion for an
20
     Order Extending the Deadline for Filing Complaints to Determine Dischargeability and to Object
21
     to Discharge. The Court being advised the parties are in agreement, having considered the
22
     pleadings filed in this matter and the Court file, and having determined there is good cause
23
     pursuant to FRBP 4007 to extend the date for filing complaints concerning dischargeability of
24

25

26
      AMENDED AGREED ORDER EXTENDING                    1               OFFICE OF THE ATTORNEY GENERAL
                                                                              Bankruptcy & Collections Unit
      DEADLINE FOR FILING COMPLAINTS TO                                         800 Fifth Avenue, Suite 2000
      DETERMINE DISCHARGEABILITY AND                                         Seattle, Washington 98104-3188
      TO OBJECT TO DISCHARGE                                            Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 18-14536-MLB       Doc 196     Filed 01/16/20       Ent. 01/16/20 08:48:43               Pg. 1 of 2
1    the claims asserted by the State of Washington and to object to discharge, now, therefore, it is

2    hereby:
3              ORDERED that the deadline for filing complaints by the State of Washington to
4
     determine dischargeability of the claims asserted by the State of Washington under FRBP
5
     4007(a) and to object to discharge under FRBP 4007(c) is amended from February 15, 2020 to
6
     August 31, 2020 or 30 days after the Debtor informs the Court and the State that the underlying
7

8    state actions have resolved, whichever is earlier.

9                                            ///End of Order///

10   PRESENTED BY:
11   ROBERT W. FERGUSON
12   Attorney General

13   /s/ Susan M. Edison

14   SUSAN M. EDISON, WSBA No. 18293
      Assistant Attorney General
15   DINA YUNKER FRANK, WSBA No. 16889
16    Assistant Attorney General
     ERIC S. NEWMAN, WSBA No. 31521
17    Chief Litigation Counsel – Antitrust Division
     Attorneys for the State of Washington
18

19
     AGREED TO AND APPROVED FOR ENTRY:
20
     /s/ Larry B. Feinstein
21
     LARRY B. FEINSTEIN, WSBA No. 6074
22   Attorney for Debtor
23

24

25

26
      AMENDED AGREED ORDER EXTENDING                      2           OFFICE OF THE ATTORNEY GENERAL
                                                                            Bankruptcy & Collections Unit
      DEADLINE FOR FILING COMPLAINTS TO                                       800 Fifth Avenue, Suite 2000
      DETERMINE DISCHARGEABILITY AND                                       Seattle, Washington 98104-3188
      TO OBJECT TO DISCHARGE                                          Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 18-14536-MLB        Doc 196      Filed 01/16/20     Ent. 01/16/20 08:48:43             Pg. 2 of 2
